Name: Decision of the EEA Joint Committee No 31/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  marketing;  means of agricultural production;  European Union law
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(04)Decision of the EEA Joint Committee No 31/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0015 - 0015Decision of the EEA Joint CommitteeNo 31/1999of 26 March 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 86/98 of the EEA Joint Committee of 25 September 1998(1).(2) Commission Directive 98/3/EC of 15 January 1998 adapting to technical progress Council Regulation 76/116/EEC on the approximation of the laws of the Member States relating to fertilisers(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 11. The following indent shall be added in point 1 (Council Directive 76/116/EEC) of Chapter XIV of Annex II to the Agreement:"- 398 R 0003: Commission Directive 98/3/EC of 15 January 1998 (OJ L 18, 23.1.1998, p. 25)."Article 2The texts of Directive 98/3/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 189, 22.7.1999, p. 58.(2) OJ L 18, 23.1.1998, p. 25.